Citation Nr: 1115981	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for basal cell carcinoma of the nose.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1991.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO.  

The Board, inter alia, remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record in September 2009.  

Apart from those involving the development of the claim for service connection for basal cell carcinoma of the nose, the actions sought by the Board through its development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, because the claim for an increased evaluation for the service-connected right shoulder disability involves a request for a higher rating following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issue of service connection for basal cell carcinoma of the nose is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that the service-connected right shoulder disability is manifested by limited function due pain suggestive of a restriction of movement to shoulder level. 

2.  The service-connected right shoulder disability picture is shown to have been manifested by a functional loss due to pain that more nearly resembles his motion being limited to shoulder level. 

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a left shoulder disorder since service.  

4.  The currently demonstrated left shoulder disorder is not shown to be due to an injury or other event of the Veteran's period of active service.  

5.  The Veteran currently is not shown to have a bilateral hearing loss disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 20 percent, but no more for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including Diagnostic Codes (DCs) 5010-5003, 5200, 5201, 5202, and 5203 (2010).  

2.  The Veteran does not have a left shoulder disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  The claim of service connection for bilateral hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2005, November 2009 and January 2010.  

In the November 2009 letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in February 2011.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Specifically, the Veteran has been afforded multiple VA examinations to address the nature and etiology of his claimed left shoulder disorder and bilateral hearing loss, and to address the nature and severity of his service-connected right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to these claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




General Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the United States Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 11131 (West 2002).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Certain conditions involving what are generally recognized as diseases of a chronic nature, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

However, the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  


Specific Legal Criteria

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69 (2010).  

In his various VA examinations, the Veteran has reported that he was right-handed. Thus, the rating for the right shoulder is to be made on the basis of the right upper extremity being the major extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  

Diagnostic Code 5010 instructs that arthritis, due to trauma, substantiated by X-ray findings will be rated as arthritis, degenerative.  

Diagnostic Code 5003 provides: Arthritis, degenerative (hypertrophic or osteoarthritis): Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group o minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:  

20%	With X-ray evidence of involvement of 2 or more major joints or 2 or more 	minor joint groups, with occasional incapacitating exacerbations;  

10%	With X-ray evidence of involvement of 2 or more major joints or 2 or more 	minor joint groups.  

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  

38 C.F.R. § 4.71a, DC 5003 (2010).  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. 38 C.F.R. § 4.1a, DC 5003 (2009).  

The current version of the General Rating Formula for Diseases and Injuries of the Shoulder and Arm, 38 C.F.R. § 4.71a, for rating the major extremity, provides as follows:

Diagnostic Code 5200 provides:

Scapulohumeral articulation, ankylosis of:

Note: The scapula and humerus move as one piece.  

50%	Unfavorable, abduction limited to 25º from side;

40%	Intermediate between favorable and unfavorable;

30%	Favorable, abduction to 60º, can reach mouth and head.

38 C.F.R. § 4.71a, DC 5200 (2010).  


Diagnostic Code 5201 provides:

Arm, limitation of motion of:

40%	To 25º from side;

30%	Midway between side and shoulder level;

20%	At shoulder level.  

38 C.F.R. § 4.71a, DC 5201 (2010).  


Diagnostic Code 5202 provides: Humerus, other impairment of:

80%	Loss of head of (flail shoulder);

60%	Nonunion of (false flail joint);

50%	Fibrous union of;

Recurrent dislocation of at scapulohumeral joint.

30%	With frequent episodes and guarding of all arm movements;

20%	With infrequent episodes, and guarding of movement only at shoulder level.  

Malunion of:

30%	Marked deformity;

20%	Moderate deformity.

38 C.F.R. § 4.71a, DC 5202 (2010).  


Diagnostic Code 5203 provides:  

Clavicle or scapula, impairment of:  

20%	Dislocation of.  

Nonunion of:  

20%	With loose movement;  

10%	Without loose movement;  

10%	Malunion of.  

Or rate on impairment of function of contiguous joint.  

38 C.F.R. § 4.71a, DC 5203 (2010).  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

With respect the claim for an initial evaluation in excess of 10 percent for the service-connected right shoulder disability, the Veteran claims that his right shoulder disability presents a greater degree of impairment than the currently assigned evaluation would indicate.  He describes symptoms that include chronic pain that severely limits his range of motion in the right shoulder.  

The Board has reviewed the evidence of record, and for reasons that will now be expressed, finds that the service-connected right shoulder disability is manifested by a functional loss due to pain that equates with restriction of motion to shoulder level. 

In conjunction with the current appeal, the Veteran underwent a VA joints examination in December 2005 and complained of right shoulder pain.  He denied joint symptoms of deformity, giving way, instability, locking episodes, effusion, and inflammation, but endorsed symptoms of pain, stiffness, weakness, episodes of dislocation and/or subluxation less than once a year, affected motion, and severe flare-ups of joint disease every 2 to 3 weeks.  

On examination, the examiner observed that the Veteran had active flexion from 0 to 160 degrees, with pain beginning at 150 degrees and ending at 160 degrees, and passive flexion from 0 to 160 degrees, with pain beginning at 150 degrees and ending at 160 degrees, with additional limitation of motion on repetitive use ranging from 0 to 130 degrees due to pain.  

The examiner noted there was no loss of a bone or part of a bone, recurrent shoulder dislocations, inflammatory arthritis or joint ankylosis.  Diagnostic testing revealed mild degenerative hypertrophic arthritic change at the glenoid articular margins of the right shoulder, with normal glenohumeral articular relationship in the right shoulder girdle, classified as unremarkable, and the Veteran was diagnosed with mild right glenoid degenerative osteoarthritis.  

The Veteran was diagnosed with right shoulder osteoarthritis, which was observed to have significant effects on general occupational activities, to include decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and upper extremity pain.  

More recently, the Veteran underwent a second VA joints examination in December 2009.  Here, he complained of right shoulder pain, weakness, stiffness, giving way, and occasional tenderness; but denied symptoms of locking, effusion, dislocation, swelling, heat, redness or handgrip strength weakness.  

The examiner noted that the Veteran denied taking any form of medication, including over the counter medication, for his right shoulder disability and experiencing any flare-ups.  He complained of pain in the joint aggravated during sleep, but had no difficulty reaching for objects over head.  He denied further surgery or injury to his shoulder joint and was noted to be right handed.  

The Veteran was self employed as a landscaper and denied missing any days on the job due to his right shoulder disability.  The examiner noted that the Veteran's right shoulder disability did not interfere with the activities of daily living, transfer or ambulation.  

On examination, the examiner observed there was mild right shoulder drooping in comparison to the left shoulder, the Veteran had mild deltoid muscle atrophy in comparison to the left shoulder, and the shoulder joint had anterior and posterior joint line tenderness on deep palpation, with the right shoulder worse than the left.  

The examiner noted there was no effusion, deformity, crepitation or swelling to the shoulder joint.  The range of motion testing revealed forward flexion from 0 to 100 degrees, both active and passive with pain at the end point, shoulder abduction from 0 to 120 degrees, both active and passive with discomfort and pain at the end point, shoulder external rotation from 0 to 80 degrees, both active and passive, with discomfort at the endpoint, and shoulder internal rotation from 0 to 60 degrees, both active and passive with pain at the endpoint.  

The examiner opined that it would be pure speculation to state whether there would be pain, weakness, incoordination and lack of endurance or change in range of motion with a flare up involving the right shoulder joint.  

The diagnostic and clinical testing revealed right shoulder X-ray results of moderate osteoarthritic changes involving the right acromioclavicular joint predominantly at the acromial surface, and slightly higher position of the right humeral head, suggestion possibility of tearing of the rotator cuff.  

The Veteran was diagnosed with degenerative joint disease of the right shoulder.  Further, the examiner characterized the severity of the right shoulder disability as mild to moderate.  

Overall, the evidence of record shows that the service-connected right shoulder degenerative joint disease currently is productive of a disability picture manifested by a functional loss due to pain or guarding that more closely approximates that of a limitation of motion with restriction at the level of the shoulder.  Hence, the Veteran is entitled to an increased rating of 20 percent under Diagnostic Code 5201.  

Further, the medical record contains no evidence of any impairment or related defect of the humerus, clavicle, or scapula; hence, the Veteran would not be entitled to a higher rating under Diagnostic Codes 5202 and 5203.  Moreover, as the medical record contains no evidence of ankylosis; hence, he would not be entitled to an increased rating under Diagnostic Code 5200.  

Accordingly, on this record, an evaluation of 20 percent, but not higher for the service-connected right shoulder disability is warranted.  38 C.F.R. §§ 4.3, 4.7.  

The Board has specifically considered the guidance of DeLuca, in order to determine whether an increased evaluation for the right shoulder disability may be warranted.  

While recognizing that the Veteran has complaints of pain, weakness, stiffness, and giving way in regard to his disability, there is evidence indicating a finding of an additional functional loss beyond that which was objectively shown in the examinations due to pain, weakness, excess fatigability or incoordination.  See also 38 C.F.R. § 4.7.  

Overall, the Veteran is found to have presented credible lay assertions in support of his claim for increase.  

The Board has considered whether "staged" ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record, however, does not support assigning different percentage disability ratings for the disability on appeal during the period in question.  

Further, the Board finds that the service-connected right shoulder disability is not productive of an unusual or exceptional disability picture so as to obviate the application of the established rating criteria.  

With respect to the claim of service connection for a left shoulder disorder, the Veteran asserts that he injured his left shoulder while servicing a plane as a mechanic during service.  

Notably, the service treatment records generally show treatment for a left shoulder muscle strain in October 1980 and for pain in both shoulders in November 1989 that was diagnosed as a muscular/skeletal strain.  The November 1989 treatment report indicates that the Veteran denied having any direct trauma.  

The private treatment records, dated from 1994 to 2001, reflect findings of complaints of mild intermittent pain in the left shoulder with increased activity, nagging pain in the left shoulder, arthroscopic decompression, and discomfort in the left shoulder after abduction, and show diagnoses of left shoulder rotator cuff tendonitis and subacromial impingement.  

Specifically, in September 1994, the Veteran received treatment at a private facility for injury to the left arm.  The physician noted that the Veteran was working on machinery using a ladder when the ladder started to slip and hit the bar and forcibly abducted his left arm.  

The Veteran complained of having a popping and clicking in his shoulder since then, with tenderness to abduction and flexion.  A December 1994 private diagnostic radiology report indicates that the Veteran was injured in his left shoulder in August 1994 while at work.  

The Veteran was diagnosed with a possible rotator cuff tear.  Later that month, he underwent a diagnostic arthroscopy of the left shoulder and subacromial decompression of the left shoulder to correct his left subacromial impingement syndrome.  

During the December 2005 VA joints examination, the Veteran reported having an injury to the left shoulder while serving in Guam in 1972 or 1973, while he was providing maintenance on an aircraft.  He complained of current spurs and pain and endorsed a prior history of arthroscopic surgery on the left shoulder.  

Diagnostic testing revealed findings of normal left shoulder girdle, and the Veteran was diagnosed with osteoarthritis of the left shoulder.  Significantly, the examiner failed to provide an opinion regarding the etiology of the left shoulder disorder.  

During the December 2009 VA joints examination, the Veteran reported that he could not recall how he injured his left shoulder joint in service, but noted that he was treated by the Air Force doctor in Seymour Johnson Air Force base in North Carolina.  He underwent left shoulder arthroscopic surgery at a private treatment facility after service.  

The X-ray testing of the left shoulder joint revealed mild degenerative disease on the left, best consistent with age, and an otherwise normal left shoulder examination.  The Veteran was diagnosed with degenerative joint disease of the left shoulder.  

The examiner opined that the Veteran's degenerative joint disease of the left shoulder joint was not caused by or related to his left shoulder injury in service.  The examiner noted that a careful review of the service medical records revealed that the Veteran had left shoulder injury in October 1981 when he suffered a left shoulder muscle strain.  The examiner indicated that muscle strain was an acute and self-limiting condition.  

The examiner observed that the Veteran had no documented chronic left shoulder condition and treatment when he was in active service.  The examiner concluded that the Veteran's current diagnosis of the degenerative joint disease of the left shoulder was more likely due to wear and tear leading to degeneration, as well as to his heavy-duty profession as a landscaper.  

The Board finds that the December 2009 VA examiner's opinion constitutes probative and dispositive evidence as to the current medical question.  In this regard, the examiner based the opinion on a current examination of the Veteran and a review of the documented medical history and findings and supported by a rationale that discussed both.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Further, the examiner's findings are generally supported by the medical evidence of record, to particularly include the September 1994 and December 1994 private treatment records, which show in part that the Veteran underwent a diagnostic arthroscopy of the left shoulder and subacromial decompression for left subacromial impingement syndrome after sustaining a post-service work-related injury to the left arm in August 1994.  

In addition, the evidence of record supporting the Veteran's claim are his own credible lay statements and descriptions of his symptomatology in service and thereafter.  

As noted, when addressing the competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  

If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.  

Although the Veteran is deemed competent to describe overt physical manifestations of his left shoulder disorder, to include pain, weakness, stiffness, and giving way, as these particular symptoms are capable of lay observation, he has not been shown to possess any training or expertise, and is not competent to comment meaningfully as to the nature and likely etiology of this disorder.  

Based on a careful review of the record, the Board finds the evidence to be relative equipoise in showing that the current osteoarthritis of the left shoulder as likely as not is the result of a pattern of recurrent injuries sustained in connection with heavy work that began during the Veteran's extensive period of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  The benefit-of-the-doubt rule is for application.  See Gilbert, 1 Vet. App. at 55.  

In resolving all reasonable doubt in the Veteran's favor, service connection for left shoulder osteoarthritis is warranted.  

With respect to the claim for service connection for bilateral hearing loss, the Veteran reports suffering from a bilateral hearing loss as the result of exposure to loud noises while serving as a aircraft maintenance technician in the United States Air Force.  

Notably, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, confirms his military occupational specialty was strategic aircraft maintenance technician.  

The service treatment records revealed treatment for ear aches and show findings of abnormal ears, a significant shift in hearing acuity and provisional hearing loss at all frequencies.  However, the claim of service connection for the bilateral hearing loss must be denied by operation of law.  

In this regard, although the Board concedes that the Veteran was likely exposed to excessive noise during service while serving as a aircraft maintenance technician for over 20 years, the recent VA examination does not show findings of hearing impairment to qualify as a disability for the purpose of payment of VA compensation.  

On the authorized audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
35
LEFT
0
10
5
5
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The Veteran was diagnosed with normal hearing progressing to a mild sensorineural hearing loss.  

Notably, the examiner opined that, based on the audiological findings and a careful review of all of the information obtained, including the claims file, it is at least as likely as not that the Veteran's hearing loss is related to loud sounds that he experienced while serving in the military.  

Notably, the Veteran has not submitted any additional medical evidence to support his claim for bilateral hearing loss.  

As the clinical findings do not reflect that the Veteran has current bilateral hearing loss disability within the meaning of 38 C.F.R. § 3.385, despite the current diagnosis of normal hearing progressing to a mild sensorineural hearing loss, and the positive nexus opinion linking his hearing loss to in-service noise exposure, he is not shown on this record to have a hearing loss disability for VA compensation purposes in accordance with the applicable regulation.  

Accordingly, without a showing of the requisite hearing findings, the claim must be denied by law.  



ORDER

An increased, initial evaluation of 20 percent for the service-connected right shoulder disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Service connection for left shoulder osteoarthritis is granted.  

The claim of service connection for bilateral hearing loss is denied under the law.  



REMAND

The Veteran contends that he developed basal cell carcinoma of the nose due to exposure to Agent Orange while serving in the Republic of Vietnam, exposure to chemical solvents, to include hydraulic fluids, while serving as a mechanic in the Air Force, and exposure to the sun while fixing planes.  

Initially, in a statement received in April 2005, the Veteran indicated that he underwent surgery to remove a cancerous tumor in the right inside eye.  However, in his June 2006 Notice of Disagreement, he claimed that he was treated for nose conditions in service.  In the Veteran's representative's September 2009 Informal Hearing Presentation, the representative clarified the issue, and indicated that the Veteran meant to assert a claim of service connection for skin cancer on the left side of the face, and below the left eye.  

Of preliminary importance, the record does not demonstrate that the Veteran served in Vietnam during his active duty service, and hence he is precluded from qualifying for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  

However, service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The service personnel records confirm that the Veteran's duties while serving as an Aircraft Mechanic included inspecting, repairing, adjusting, modifying, rigging, removing, and replacing components in the landing gear, flight controls, and door systems, and performing in-shop repairs as necessary for various aircraft.  

A service treatment record, dated in March 1980, reveals treatment for hydraulic fluid splashed into both eyes.  Service treatment records, dated in October 1980, show diagnosis of second degree sunburn of the legs and feet, and second degree sunburn of the ankles.  

Notably, a February 1981 service treatment record reflects treatment for possible impetigo on both arms and the nose.  The practitioner noted multiple pustules on the right elbow, left arm, and nose, and diagnosed the Veteran with a bacterial infection, probably strep.  

Further, the service treatment records, dated in December 1985 and November 1988, show complaints of problems in the left eye, to include blurriness, red eye, and multiple episodes of recurring infections without injury, loss of vision, pain or itching, and diagnoses of conjunctivitis, and of possible staph infection, hypersensitivity versus episcleritis.  

A private treatment record, dated in September 1992, shows that the Veteran underwent an excision of basal cell carcinoma of the upper left side of the nose with frozen section and advancement flap closure at the surgical facility at the Seymour Johnson Air Force base.  A private treatment record dated later that month reflects findings that the final pathology report revealed no evidence of residual tumor.  

As noted, in September 2009, the Board, inter alia, remanded the issue of service connection for basal cell carcinoma of the nose for development of the record.  

Specifically, at the prompting of the Veteran's representative, the Board ordered the RO to attempt to obtain surgical records from the Seymour Johnson Air Force base indicated in the 1992 private treatment records.  

The RO requested outstanding outpatient treatment records, dated from January 1, 1971 to January 1, 1991, from the Seymour Johnson Air Force base; however, the records returned were dated from December 11, 2003 to May 26, 2004.  

The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Therefore, the Board must remand the matter for development, as outlined in 38 C.F.R. § 3.311.  Hence, another attempt should be made to secure these records, dated from January 1, 1971 to January 1, 1991.  

Further, the Board finds that, given the in-service treatment for various eye, nose, and skin conditions, as well as the post-service treatment for basal cell carcinoma of the nose closely following the Veteran's discharge from service, a VA examination is needed to determine the nature and etiology of his basal cell carcinoma of the nose, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to attempt to obtain from the Seymour Johnson Air Force base all outstanding medical records from January 1, 1971 to January 1, 1991.  All records and/or responses received should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his basal cell carcinoma of the nose.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  All indicated tests should be performed and all findings should be reported in detail.  

Based on his/her review of the case, the examiner should offer an opinion, consistent with sound medical principles, whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the basal cell carcinoma of the nose and any related residuals had its clinical onset during service or is due to an event or incident of the Veteran's service.  

Specifically, the examiner should comment on any relationship between the in-service treatment for various eye, nose, and skin conditions, noted above, and the development of the Veteran's basal cell carcinoma of the nose.  

Moreover, the examiner should comment on the likely relationship between any exposure to chemical solvents, to include confirmed exposure to hydraulic fluids, and/or exposure to the sun while fixing planes and the Veteran's basal cell carcinoma of the nose.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Following completion of all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


